DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in claim 11 and dependents, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9, 11, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2005/0270140 A1).  Oh discloses:

Regarding claims 1, 11, and 20, and using claim 1 as an example, a method for fingerprint enrollment (figures 2-4), comprising: 

acquiring an enrolled fingerprint image (


    PNG
    media_image1.png
    199
    591
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    79
    588
    media_image2.png
    Greyscale

); 

comparing the enrolled fingerprint image with a preset fingerprint template (


    PNG
    media_image3.png
    184
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    584
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    583
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    275
    604
    media_image6.png
    Greyscale


); and one of: 

determining fingerprint identification (ID) of the preset fingerprint template as fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image matches the preset fingerprint template (

    PNG
    media_image7.png
    202
    584
    media_image7.png
    Greyscale

 Or

    PNG
    media_image8.png
    216
    589
    media_image8.png
    Greyscale

 ); or 

generating new fingerprint ID as the fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image fails to match the preset fingerprint template (


    PNG
    media_image9.png
    179
    592
    media_image9.png
    Greyscale

	First, as user request, through a keypad of a mobile terminal, to register his fingerprints:


    PNG
    media_image10.png
    119
    580
    media_image10.png
    Greyscale

	A new entry, as described above, is given a unique identification according to the unique user:

    PNG
    media_image11.png
    308
    322
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    90
    576
    media_image12.png
    Greyscale

). 

Regarding claim 20 specifically, Oh discloses a non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor to carry out actions, comprising the process steps of claim 1 described in the claim 1 rejection above; and regarding claim 11, Oh discloses a terminal, comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to perform the process steps of claim 1 described in the claim 1 rejection above:  (


    PNG
    media_image13.png
    286
    584
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    96
    586
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    121
    606
    media_image15.png
    Greyscale

 ). 

Regarding claims 4 and 14, and using claim 4 as an example, the method of claim 1, wherein generating the new fingerprint ID as the fingerprint ID of the enrolled fingerprint image comprises: acquiring the new fingerprint ID input by a user, and determining the new fingerprint ID as the fingerprint ID of the enrolled fingerprint image ( 



    PNG
    media_image9.png
    179
    592
    media_image9.png
    Greyscale

	First, as user request, through a keypad of a mobile terminal, to register his fingerprints:


    PNG
    media_image10.png
    119
    580
    media_image10.png
    Greyscale

	A new entry, as described above, is given a unique identification according to the unique user:

    PNG
    media_image11.png
    308
    322
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    90
    576
    media_image12.png
    Greyscale

). 



). 

Regarding claims 8 and 17, and using claim 8 as an example, the method of claim 1, further comprising: after acquiring the enrolled fingerprint image and before comparing the enrolled fingerprint image with the preset fingerprint template: evaluating image quality of the enrolled fingerprint image to obtain an evaluation value of the image quality; and proceeding to comparing the enrolled fingerprint image with the preset fingerprint template when the evaluation value of the image quality exceeds a preset threshold (

    PNG
    media_image16.png
    822
    600
    media_image16.png
    Greyscale



Regarding claims 9 and 18, and using claim 9 as an example, the method of claim 1, further comprising: after generating the new fingerprint ID as the fingerprint ID of the enrolled fingerprint image, storing the enrolled fingerprint image as a new fingerprint template (




    PNG
    media_image9.png
    179
    592
    media_image9.png
    Greyscale

	First, as user request, through a keypad of a mobile terminal, to register his fingerprints:


    PNG
    media_image10.png
    119
    580
    media_image10.png
    Greyscale

	A new entry, as described above, is given a unique identification according to the unique user:

    PNG
    media_image11.png
    308
    322
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    90
    576
    media_image12.png
    Greyscale

). 

Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohba (US 2004/0255128 A1).  Ohba discloses:

Regarding claim 1, a method for fingerprint enrollment (figure 4), comprising: 

acquiring an enrolled fingerprint image (S101); 

comparing the enrolled fingerprint image with a preset fingerprint template (S103); and one of:


determining fingerprint identification (ID) of the preset fingerprint template as fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image matches the preset fingerprint template (S104 – “yes”, then S105); or 

generating new fingerprint ID as the fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image fails to match the preset fingerprint template (this limitation need not be taught by the prior art for anticipation as follows: 

Claim 1 is a “process” claim that includes the contingent step, “and one of … when the enrolled fingerprint image matches …. when the enrolled fingerprint fails to match”.  Claim 1 recites two divergent processes pathways in one claim based on this contingency, and only one path need be followed by the prior art for anticipation. 
 
A contingent step, when present in a “process” claim only (the following does not apply to product claims, such as machines and manufactures), creates two or more process pathways within the claim based on the claimed conditions, and when the conditions of one contingent path/step is satisfied by the prior art, the other path/step is no longer required of the prior art. 

Quoting Ex parte RANDAL C. SCHULHAUSER, UNITED STATES PATENT AND TRADEMARK OFFICE, BEFORE THE PATENT TRIAL AND APPEAL BOARD, Precedential decision of 04/28/2016, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” at decision page 10, “the broadest reasonable interpretation of claim 1 includes an instance in which the step of "determining the current activity level of the subject" and the remaining steps based thereon do not take place. Thus, under the broadest reasonable interpretation, the step of "comparing the respiration data with a threshold respiration criteria for indicating a strong likelihood of a cardiac event if the current activity level is below a threshold activity level" recited in claim 8 is not necessarily performed” at decision page 11.

          In the case of claim 1, the prior art Ohba teaches if “determining fingerprint identification (ID) of the preset fingerprint template as fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image matches the preset fingerprint template” (e.g., see S104 – “yes”, then S105 at figure 4).  Therefore, the process ends here, and Ohba need not teach the other contingent pathway of “generating new fingerprint ID as the fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image fails to match the preset fingerprint template”.

Claim 10 further limits the “generating new fingerprint ID as the fingerprint ID of the enrolled fingerprint image when the enrolled fingerprint image fails to match the preset fingerprint template” and is not required of the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2005/0270140 A1) as applied to claims 1 and 11 respectively above, in view of Zhang et al. (US 2019/0065808 A1) and Zhou (US 2019/0018945 A1).

While Oh teaches after acquiring the enrolled fingerprint image and before comparing the enrolled fingerprint image with the preset fingerprint template, performing a quality check ( 

    PNG
    media_image17.png
    612
    611
    media_image17.png
    Greyscale

), 
and proceeding to comparing the enrolled fingerprint image with the preset fingerprint template based on a determination that the enrolled fingerprint image is not a fingerprint image from a dry finger or a wet finger (

    PNG
    media_image18.png
    202
    615
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    182
    602
    media_image19.png
    Greyscale

 ).


Regarding claims 7 and 16, Oh does not teach (emphasis added), and using claim 7 as an example, “the method of claim 1, further comprising: after acquiring the enrolled fingerprint image and before comparing the enrolled fingerprint image with the preset fingerprint template: determining whether the enrolled fingerprint image is a fingerprint image from a dry finger or a wet finger; and proceeding to comparing the enrolled fingerprint image with the preset fingerprint template based on a determination that the enrolled fingerprint image is not a fingerprint image from a dry finger or a wet finger.”



    PNG
    media_image20.png
    261
    844
    media_image20.png
    Greyscale

 ).

	Zhou teaches an algorithm to determine from an image whether a finger is wet or dry ( 


    PNG
    media_image21.png
    134
    593
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    685
    375
    media_image22.png
    Greyscale

). 




Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Oh, while the teaching of Zhang and Zhou continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  










Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2005/0270140 A1) as applied to claims 1 and 11 respectively above, in view of Hamid (US 2003/0068072 A1).

Regarding claims 5 and 15, and using claim 5 as an example, Oh does not teach, “

after acquiring the enrolled fingerprint image and before comparing the enrolled fingerprint image with the preset fingerprint template: 

acquiring unique identification information of a current user; 

acquiring the preset fingerprint template corresponding to the unique identification information; and 
	
	proceeding to comparing the enrolled fingerprint image with the preset fingerprint template.”


Regarding claim 6, Oh does not teach, “wherein the unique identification information comprises at least one of: a mailbox, a user name, a social account, and a phone number.”

Hamid discloses a system for enrolling a fingerprint template (figure 7b) comprising requiring a user name of a user in order to begin the image capture of the enrollment process (numeral 100;

    PNG
    media_image23.png
    171
    832
    media_image23.png
    Greyscale

 ).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the enrollment of Oh, by requiring a user to provide a user name in order to begin the enrollment process, for example at the “through the keypads” step of Oh at paragraph 0071, as taught by Hamid, such that the user can log into the device properly (taught by Hamid as quoted above) thereby ascertaining a first level of security that the person enrolling is the actual owner of the device.   The combination of Oh and Hamid as described leads to the claimed requirement of “acquiring unique identification information of a current user”  (user name as taught by Hamid), and acquiring the preset fingerprint template corresponding to the unique identification information (once the user of Oh is logged in, the Oh process proceeds as is taught by Oh, who teaches acquiring the preset fingerprint template as applied to claim 1 above, and it would correspond to the user ID given that the user is the owner of the device); and “proceeding to comparing the enrolled fingerprint image with the preset fingerprint template” (as already taught by Oh as applied to claim 1 above).

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without .  

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2005/0270140 A1) as applied to claims 1 and 11 respectively above, in view of Sezan et al. (US 10,146,981 B2).

Regarding claims 2 and 12, and using claim 2 as an example, Oh does not teach, “

“the method of claim 1, wherein generating the new fingerprint ID as the fingerprint ID of the enrolled fingerprint image comprises:

acquiring current time and current geographical location information; 

generating the new fingerprint ID according to the current time and the current geographical location information; and

determining the new fingerprint ID as the fingerprint ID of the enrolled fingerprint image.” 

	Sezan teaches this limitation as follows:


    PNG
    media_image24.png
    546
    495
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    389
    840
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    239
    839
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    307
    834
    media_image27.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the enrollment of Oh, to include environmental information as part of the template as taught by Sezan, including geographical location and time as taught by Sezan, with motivation coming from Sezan:



    PNG
    media_image26.png
    239
    839
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    307
    834
    media_image27.png
    Greyscale

).

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Oh, while the teaching of Sezan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 3 and 13, and using claim 3 as an example, the method of claim 2, wherein acquiring the current time and the current geographical location information comprises: reading the current time via a clock application (Sezan as applied to Oh above:

    PNG
    media_image28.png
    442
    827
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    226
    831
    media_image29.png
    Greyscale


), and determining the current geographical location information via global positioning system (GPS) or wireless fidelity (Wi-Fi) positioning technologies (Sezan as applied to Oh above:

    PNG
    media_image30.png
    195
    830
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    322
    836
    media_image31.png
    Greyscale


    PNG
    media_image29.png
    226
    831
    media_image29.png
    Greyscale

	While GPS is not specifically taught, GPS is part of the sensor suite of a mobile device and the examiner takes Office Notice, and would have been and obvious choice to acquire location information from a mobile device because it is readily available and accurate). 


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, in the context of the claim as a whole, the prior art does not teach the additional limitation of: “wherein the at least one processor is further configured to: ask a user to determine whether the enrolled fingerprint image and the preset fingerprint template are from a same finger; and one of …”   Equivalent process claim 10 is not objected to because of the interpretation under Ex parte RANDAL C. SCHULHAUSER noted above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665